Pish, J.
1. Whenever one charged with disorderly conduct, or any other offense against a municipal ordinance, is tried before a recorder presiding in a municipal court, and, in the course of the investigation, the evidence shows that the accused has violated a penal statute of the State, that officer, under the Penal Code, § 927, has jurisdiction to commit him to jail, or bind him over to any criminal court of the State having jurisdiction of the offense.
2. Questions not made by the record nor passed upon by the trial court can not be considered by the Supreme Court, though presented in the brief and urged in the argument of counsel for plaintiff in error.
3. In view of the evidence appearing in the record, the judge of the superior court committed no error in refusing to discharge the applicant for the writ of habeas corpus, or in remanding her to the common jail of the county.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.

Habeas corpus. Before Judge Lumpkin. Fulton superior court. January 22, 1902.
8. O. Grane, for plaintiff in error.
B. B. Black, solicitor, contra.